Citation Nr: 1243445	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  11-32 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, claimed as heart disease with atrial fibrillation, depressed left ventricular systolic function, and mitral valve regurgitation, to include as secondary to herbicide exposure, for purposes of retroactive benefits. 


REPRESENTATION

Appellant represented by:	James Brakewood, Jr.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that a special review of the Veteran's claims file had been mandated pursuant to Nehmer v. United States Department of Veterans Affairs, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) and denied service connection for ischemic heart disease, claimed as heart disease with atrial fibrillation, depressed left ventricular systolic function, and mitral valve regurgitation, to include as secondary to herbicide exposure, for purposes of retroactive benefits.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board received new evidence from the Veteran that was associated with the claims folder after the issuance of the October 2011 Statement of the Case.  Specifically, in December 2011, he submitted additional medical evidence.  As such, the RO as the Agency of Original Jurisdiction (AOJ) has not considered such evidence in compliance with Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  No waiver of initial RO consideration is currently of record.  As the Veteran has not waived RO consideration of the additional evidence, the Board must remand the claim to the RO for consideration of the additional evidence prior to appellate review.  38 C.F.R. § 20.1304(c) (2012). 

VA added ischemic heart disease to the presumptive disabilities listed in 38 C.F.R. § 3.309(e) as being presumptively related to herbicide exposure.  75 Fed. Reg. 53,202, 53,216 (Aug. 31, 2010).  As noted above, the RO, in April 2011, conducted a review of the Veteran's claims file for the purpose of determining whether service connection was warranted for ischemic heart disease, claimed as heart disease with atrial fibrillation, depressed left ventricular systolic function, and mitral valve regurgitation, to include as secondary to herbicide exposure, for purposes of retroactive benefits.  Nehmer, 712 F. Supp. 1404, at 1409.  The Veteran served in the Republic of Vietnam from March 14, 1970, to June 6, 1971, and is thus presumed to have been exposed to herbicides during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  

The RO determined that there was no evidence that the Veteran's cardiac disability was diagnosed to include the specific condition of ischemic heart disease.  Ischemic heart disease is defined as "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  38 C.F.R. § 3.309(e) (2012).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Id., Note 3.

In a December 2011 VA Ischemic Heart Disease Disability Benefits Questionnaire, a private physician responded that the Veteran did not have ischemic heart disease, and wrote "possible ischemic heart disease" next to his response.  However, the physician also included ischemic heart disease in the list of diagnoses pertaining to ischemic heart disease, with hypertension and atrial fibrillation.  Clarification is thus required, as the physician clearly responded that the Veteran did not have ischemic heart disease and noted "possible ischemic heart disease" and also clearly included ischemic heart disease in the list of diagnoses pertaining to ischemic heart disease.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (finding that, in cases where "the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report," VA has a limited duty to attempt to obtain clarification of private medical evidence).  In the present case, the crucial inquiry is whether the Veteran indeed has ischemic heart disease; and as it is not clear whether the physician intended to diagnose the Veteran with ischemic heart disease, clarification of the private medical evidence is appropriate. 
Further, while a VA examiner, in September 2010, opined that the Veteran had chronic atrial fibrillation, with no clinical or objective evidence for the diagnosis of ischemic heart disease, no examiner has opined as to the etiology of the Veteran's current cardiac disability.  On remand, the AMC must obtain an opinion as to whether any cardiac disability found present is related to service, to include herbicide exposure.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R.                   § 3.159(c)(4) (2012); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board notes that the most recent VA treatment records associated with the claims file, considering both the physical claims file and Virtual VA, are dated in August 2011.  There is no indication that the Veteran has ceased VA treatment. Because VA is on notice that there are additional records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, it is not clear if the physician who submitted the December 2011 Ischemic Heart Disease Disability Benefits Questionnaire is the Veteran's treating physician.  On VA examination in January 2009, the Veteran reported that he was prescribed medication for his hypertension by a private provider.  The Veteran had not previously identified any relevant outstanding private treatment records.  On remand, he must be afforded the opportunity to identify the provider he mentioned during his VA examination, and any other potential source of relevant private treatment records.  The AMC must then obtain and associate with the claims file any identified private treatment records.  Bell, 2 Vet. App. at 611.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file his VA treatment records maintained by the VA Medical Center (VAMC) in Charleston, South Carolina, dated from August 2011 to the present.  If a negative response is received from VA, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such records must be properly documented in the claims file.

2.  Contact the Veteran and request that he submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any outstanding private treatment records reflecting post-service treatment for his cardiac disabilities, specifically to include, if appropriate, the private physician who completed the December 2011 Ischemic Heart Disease Disability Benefits Questionnaire and the private physician to whom he referred during his January 2009 VA examination.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such records must be properly documented in the claims file.

3.  Contact the Veteran and his representative and inform them that VA seeks clarification as to the findings contained in the December 2011 Ischemic Heart Disease Disability Benefits Questionnaire.  Inform them that the Veteran's private physician responded that the Veteran did not have ischemic heart disease, and wrote "possible ischemic heart disease" next to his response; and that he also included ischemic heart disease in the list of diagnoses pertaining to ischemic heart disease, with hypertension and atrial fibrillation.  Take all necessary and appropriate steps to obtain clarification from the private physician who submitted the form.  If a negative response is received from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified.  All efforts to secure such clarification must be properly documented in the claims file.

4.  Subsequent to completion of the above, schedule the Veteran for an examination with an appropriate examiner to determine the precise nature and etiology of any cardiac disability found present.  The examiner should note all relevant pathology.  All indicated tests should be conducted.  The examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed cardiac disability was incurred in service, or is otherwise related to service, including presumed exposure to herbicides.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

5.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


